Krivosha, C.J.
This action arises by reason of an order of dismissal entered by a three-judge Workmen’s Compensation Court on a petition for rehearing. The three-judge court found that the statute of limitations had run and that the appellant Golda was thereby precluded from bringing this action. We believe that the instant case is governed by our decisions in Kohlbeck v. City of Omaha, 211 Neb. 372, 318 N.W.2d 742 (1982), and Teague v. City of Omaha, 211 Neb. 872, 320 N.W.2d 779 (1982), and, accordingly, the motion of the appellee, City of Omaha, requesting summary affirmance pursuant to Rule 20 of the rules of this court should be granted. Summary affirmance is granted and the judgment of the Workmen’s Compensation Court is affirmed.
Affirmed.
Clinton, J., participating on briefs.